ORDER

PER CURIAM.
Defendant Melvin Johnson appeals his conviction on two counts of second degree murder and two counts of armed criminal action, alleging that the trial court erred in denying his motion to suppress his videotaped statement. Defendant contends that the statement was not voluntary because he was asked three times whether he wished to “waive these rights” and “make a statement” and he refused to do so, only making the statement after he was again asked “you don’t want to say anything?” The record indicates that prior to making a videotaped statement, defendant made an oral confession after having been read his Miranda rights several times and indicating that he understood those rights.
After a hearing on the motion to suppress, the trial court found the defendant was advised of and understood his constitutional rights prior to the video and he indicated he wished to make a statement. The trial court found that when detective asked defendant on the video, “Do you wish to waive your rights and make a statement” and he responded “no,” defendant did not understand the terminology used, because when the detective asked the question in a different fashion defendant indicated he wanted to give a statement.
We have reviewed the briefs of the parties and the record on appeal and find no *722error of law. An extended opinion would have no precedential value; we affirm the judgment pursuant to Rule 30.25.